Citation Nr: 1502671	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  His death certificate indicates that he died on June [redacted], 2011.  The appellant claims as his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated October 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  RO jurisdiction now resides with Fargo, North Dakota.  

The appellant testified before the undersigned at a Travel Board hearing held at the RO in June 2013; a transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran died on June [redacted], 2011, and the Certificate of Death lists pneumocystis jurovecii pneumonia as a consequence of immunosuppression due to malignancy, cancer therapy, and remote kidney transplant, and also as a consequence of squamous cell carcinoma of the larynx as his immediate cause of death.

2. Although the Veteran was not service-connected for larynx cancer at the time of his death, the record shows that he had in-country service in the Republic of Vietnam during the Vietnam Era and was diagnosed with larynx cancer; therefore service connection for larynx cancer is presumed. 


CONCLUSION OF LAW

A disability presumptively incurred in service contributed substantially and materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the relief sought.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The appellant is contending that service connection is warranted for the cause of the Veteran's death.  Specifically, she states that since the Veteran served in Vietnam, the Agent Orange presumptive should be applied as a contributing factor to his death was larynx cancer.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e) (emphasis added).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

First, the record shows that the Veteran had in-country service in the Republic of Vietnam during the Vietnam Era and this material fact is not in dispute.  
The central question in dispute concerns whether the Veteran's cancer that contributed to his death was in his pharynx or larynx.  The Board notes that the Agency of Original Jurisdiction (AOJ) had previously denied the claim, reasoning that the Veteran's cancer originated in the pharynx and not the larynx.  On this matter, the treatment record shows that the Veteran had a neck mass in December 2010 that was identified as squamous cell cancer in his throat.  A December 2010 CT scan of the neck revealed that the cancer "probably originat[ed] in the left tonsil and "most likely metastatic."  The Veteran was admitted the hospital in June 2011 and the physician noted a diagnoses of squamous cell cancer of the larynx.  A cytology report from June 2011also indicated squamous cell cancer of the larynx.  Furthermore, on the death certificate, the named physician identified that, among others, a contributing factor to the Veteran's death was squamous cell cancer, larynx-widely metastatic."  

On this question of whether larynx cancer contributed to the Veteran's death, the Board is persuaded by the finding from a Memorandum Decision, Hernandez v. McDonald, 2014 WL 7409475 (Vet. App. December 31, 2014) (Hagel, J.) which was based upon the Court's agreement with VA Fast Letter 13-04, providing, in pertinent part, "Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death.  If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the [v]eteran's death."  The Fast Letter indicates that at this point, any further development is unnecessary.  The Board fully recognizes that such Memorandum Decision is not binding on the Board; however, we find the reasoning to be persuasive as it pertains to this case.  The AOJ could have developed further to obtain an opinion with respect to the issue of whether the cancer originated in the pharynx or larynx, but such an opinion was not sought.  

The Board notes that the Veteran's death certificate lists larynx cancer as a contributing factor to the Veteran's death.  Larynx cancer is a respiratory cancer listed under the presumptive regulations pertaining to herbicides.  See 38 C.F.R. § 3.309(e).  Accordingly, service connection for cancer of the larynx is presumed.  38 C.F.R. §§ 3.307, 3.309.  Consequently, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


